Black,-P. J.
The plaintiff, Mrs. Smith, and her son, fifteen or sixteen years old, were passengers on one of the defendant’s trains from Odessa east to Higbee, both way stations. 'The local cars in the train were crowded, and the plaintiff and her son took seats in the rear coach designed for through passengers, pursuant to the orders of the conductor. When the train reached a station called Yates, she and her son attempted to go to a forward car, and in making the attempt she fell from the car platform, receiving the injuries of which she complains.
The petition is in two counts. The first states that the servants of the defendant negligently directed plaintiff to go forward to another car when the train reached Yates station; the second states that the servants of the defendant directed her to go forward when the train, stopped at that station; and that they negligently failed to stop the train long enough to enable her to go forward in safety.
On this state of the pleadings the court gave an instruction at the request of the defendant to the effect that the plaintiff could not recover, if she did *251hot leave the car in which she was sitting until the train had started. The contention of the defendant now is that the verdict, which was for plaintiff, is contrary to this instruction and the evidence bearing upon this issue.
The evidence on both sides shows that the porter of the ear in which plaintiff was seated, had a conversation with the plaintiff at some point before reaching Yates'; the plaintiff says it occurred just before reaching Yates, while the portel- says it occurred before that. The plaintiff and her son both testified that the porter told them to go to a forward car as soon as the train stopped at Yates, as the car in which they were riding did not stop at the platform at Higbee, • the next station. The porter testified that he gave the plaintiff no such order, but that he said he would assist her forward before-they reached the last named station. He says he intended to move them forward two cars at the water tank near Higbee, but he does not say he communicated this intention to her. The plaintiff and her son both testified that they picked-up their bundles and started forward as soon as the train stopped at Yates. She followed the boy and they both passed through the two car doors, the first being a vestibule door, ¿e crossed over the platform of the car. She says the car gave a jerk just as she stepped upon the platform of the car in which she had been seated, and she fell off on the ground head foremost; that she did not know how long the car had been in motion when she fell, and that she tried to catch hold of the railing, but does not know that she caught hold of anything. Dr. Hawkins assisted in putting her on the train when it stopped and backed up to where she fell off. He was introduced as a witness by the plaintiff, and on cross-examination testified that he talked with her at that time and again at Hig*252bee, that she said she went forward in obedience to the order of the porter, that when she got on the car platform the car started, that her head began to swim and she then sat down. He says she made the further statement that she occasionally had fainting spells and thought she was going to have one then. Plaintiff says she did not make this last statement. The proof is clear that the cars stopped but a short time at the Yates platform, not long enough to enable the plaintiff to go forward with safety.
The defendant called three or four persons who were on the car at the time, and they testify that the plaintiff was slow in getting her packages together, and that she did not get up to go out until the train had started. One witness says the train had moved three hundred yards east of the station platform before she started for the forward car. He thinks she was blown off the platform by the wind. The proof shows that the plaintiff fell off at a point about one-fourth of a mile east of the station platform. One witness, who measured the distance, places it at two thousand feet.
1. While the evidence produced by the defendant, standing alone, shows that the plaintiff did not leave, or attempt to leave the car until the train had started, still the evidence of the plaintiff and her son is direct and positive to the effect that they started out as soon as the train stopped and before it started. There is, therefore, a direct conflict in the evidence on this question. It was.the province and duty of the jury to settle this conflict. The point made that the verdict is contrary to the evidence, and this instruction is, therefore, not well taken.
2. The plaintiff was a married woman at the time of the accident. She had not lived with her husband for a period of five years, and during that time she supported herself and' son by sewing and making *253dresses. She proved, over the objections of the defendant, that she earned from $20 to $25 per month as a seamstress prior to the accident and that she was unable to pursue her occupation because of the injuries which she received. This evidence as to earnings was objected to on these grounds: First, because a married woman can not sue for wages earned by'her; second, because loss of ^wages is not claimed in the petition. Our statute provides that all rights in action which may be due to a married woman “as the wages of her separate labor * * * or have grown out of any violation of her personal rights, shall * * * be and remain her separate property and under her sole control.” This statute vests in married woman-the right to sue for and recover wages due to her for her separate labor, and it must follow that she has the right to sue for loss of wages in an action like the one at bar. Loss of earnings is, therefore, a proper element of damages in this case. The fact that she did not live with her husband at the time of the accident is immaterial so far as concerns this question. The first objection to the evidence is therefore not well taken.
The petition states, among other things, that the plaintiff ‘“was violently thrown from the platform of said car, onto the rocks of defendant’s roadbed, whereby she received wounds, bruises and gashes, upon her head, face, arm, neck and legs; that by reason of said wounds and hurts she has' suffered great pain and anguish and has been deprived of the means of her support.” It is here clearly averred that the plaintiff has been deprived- of the means of her support by reason of the injuries which she received, and this averment includes the less comprehensive one that the injuries rendered her unable to pursue her occupation as seamstress. The objection that loss of earnings is not claimed resolves itself into this.' The petition *254is too general, and it should have pointed out, in terms, what her means of support were. . The plaintiff, ib may be observed, did not make proof that she had lost the profits of any particular contract. She simply gave evidence of her earnings in the usual course of her business, and she had the right to. introduce such evidence under the general averment made in the petition. Luck v. City of Ripon, 52 Wis. 196; Wade v. Leroy, 20 How. (U. S.) 34; Railroad v. Savage, 110 Ind. 157; Bloomington v. Chamberlain, 104 Ill. 268. If the defendant desired a more specific statement, it should have filed a motion to have the petition made more specific and definite. As the evidence was properly received, it follows also that the loss of earnings became an element of 'damages, and the court committed no error in so instructing the jury.
3. It is further objected that the verdict which was for $6,500, is excessive. The plaintiff received two cuts or gashes, one extending from the mouth to the chin bone, and the other on the side of the face. One tooth was broken and driven through the lip. One arm and one leg were badly bruised, and there was a bruise on the back of the head. According to her evidence she was unable to get out for over three months and during. that time she could not use the wounded leg. She is still unable to use it in operating her machine. Though the wound on the head did not appear to be serious at the time of the injury, still it then gave and ever since has given her much trouble and loss of sleep. Physicians who examined this wound before the trial say there is.a depression of the skull under it, and that it has produced paralysis of one side of the body. On this evidence, we cannot say the damages are excessive. The trial occurred some four years after the accident, and it appears the plaintiff has been growing worse all the while. The evidence *255tends to show permanent injuries of body and mind, and if the jury believed this evidence, the damages are reasonable.
4. The plaintiff called several physicians, and during the direct examination asked them to give their opinions whether the plaintiff would recover, assuming as true a given state of facts. To these questions the defendant objected on the ground that the facts assumed had not been proven. Such questions should be based upon facts which the evidence tends to prove. Russ v. Railroad, 112 Mo. 45. We hake examined the evidence as set out in .the abstracts and find that there was evidence tending to prove all the assumed facts. It is true that the questions assumed as a fact, among others, that the plaintiff was “violently thrown from the platform of a passenger coach on a railroad track to the rocks of the roadbed;” and there is no direct evidence that she fell upon a rock or rocks. • But Dr. Scott, to whose office the plaintiff was taken after her arrival at Higbee, in speaking of the wound on her hip, testified that it appeared to have, been made by some blunt instrument, probably a rock. We think it may be inferred from the evidence that she fell upon rocks. ' But aside from this inference there is no such error in the instruction as to call for a reversal. The wounds themselves show clearly that they were caused by some hard, blunt object and the fact that the object is not correctly described in the assumed facts could not have prejudiced the defendant.
5. Some other objections were made but they were considered on a former appeal (108 Mo. 243) and will not be reconsidered in this one. The judgment is affirmed.
Macbablane, J., not sitting. The other judges concur.